                Case 1:21-cv-00626-LY Document 1 Filed 07/15/21 Page 1 of 5




                                     IN THE UNITED STATES DISTRICT COURT
                                      FOR THE WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION

    NICHOLAS WHITSON                                         §
         Plaintiff,                                          §
                                                             §
                                                             §
    v.                                                       §     CIVIL ACTION NO. 1:21-cv-626
                                                             §
    TARGET STORE #1982 AND                                   §
    TARGET CORPORATION,                                      §
          Defendants.                                        §

                                       DEFENDANTS’ NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

           Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants Target Store #1982 and Target

Corporation in the cause styled “Nicholas Whitson v. Target Store #1982 and Target

Corporation,” pending as Cause No. 21-0888-C26 in the 26th Judicial District Court of Williamson

County, Texas, file this Notice of Removal of the cause to the United States District Court for the

Western District of Texas, Austin Division.

                                                         I.
                                                BASIS FOR REMOVAL

           The basis of the removal of this action is diversity jurisdiction under 28 U.S.C. § 1332. In

particular, diversity jurisdiction exists in this case because there is complete diversity of

citizenship between the parties, Defendants are not citizens of the State of Texas, and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.1




1
    See 28 U.S.C. § 1332; see also 28 U.S.C. § 1441(b)(2).



                                                             -1-
                 Case 1:21-cv-00626-LY Document 1 Filed 07/15/21 Page 2 of 5




                                                           II.
                                                DIVERSITY JURISDICTION

            Plaintiff Nicholas Whitson (“Plaintiff”), upon information and belief, at the time of the

initial filing of this action and at the current time of the removal of this action, was and is a citizen,

resident, and domicile of the State of Texas.

            Target Corporation is not a citizen of the State of Texas. Target’s place of incorporation

and principal place of business are within the State of Minnesota. Target has never been a

resident of, incorporated in, or had its principal place of business in the State of Texas.

            Target Store #1982 is non-existent entity and, therefore, not citizen of the State of Texas.

To the extent “Target Store #1982” refers to the Real Party in Interest, Target Corporation, it is a

citizen of the State of Minnesota. Target has never been a resident of, incorporated in, or had its

principal place of business in the State of Texas.

                                                         III.
                                                FACTUAL BACKGROUND

            Plaintiff claims that, on or about June 25, 2019, he was injured when a metal shelf fell

onto him, slicing his left arm, wrist and hand.2 Plaintiff filed his Original Petition on June 23, 2021,

in the 26th Judicial District Court of Williamson County, Texas, alleging causes of action for

negligence against Defendants.




2
    See Pl.’s Orig. Pet. at p. 2, ¶5, attached hereto as Ex. 2.



                                                              -2-
                 Case 1:21-cv-00626-LY Document 1 Filed 07/15/21 Page 3 of 5




                                                   IV.
                                        THE AMOUNT IN CONTROVERSY

            Plaintiff judicially admits in his Original Petition that he seeks “monetary relief of over

$250,000, but not more than $2,000.000.”3 Specifically, Plaintiff seeks damages for past and

future: medical expenses; loss of earning capacity; pain and suffering; mental anguish; and

disability, disfigurement and impairment.4 As a result, the amount in controversy in this case

exceeds $75,000.00, exclusive of interest and costs, and this case is thus removable.5

                                                     V.
                                               REMOVAL IS TIMELY

            This removal is timely because it is filed “within thirty days after receipt, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained the case is one which is or has just become removable.”6 Target first became

aware this case was removable on or about June 28, 2021, when Target was served with Plaintiff’s

Original Petition. Accordingly, this removal is timely because it is made within thirty days after

the receipt by Target of the document that first demonstrated the case was removable.

Moreover, more than one year has not passed since the commencement of the action in state

court on June 23, 2021.7


3
  See id., at p. 2, ¶4 (Ex. 2); 28 U.S.C. § 1446(c)(2); see also St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,
288 (1938) (“. . . unless the law gives a different rule, the sum claimed by the plaintiff controls if the claim is
apparently made in good faith.”); Buraimoh v. BMW of N. Am., LLC, No. 1:20-CV-0019-RP, 2020 WL 7711823, at *2
(W.D. Tex. Dec. 29, 2020), report and recommendation adopted, No. 1:20-CV-19-RP, 2021 WL 2189176 (W.D. Tex.
Jan. 26, 2021).
4
    See id., at pp. 3-4, ¶7 (Ex. 2).
5
  See Menendez v. Wal-Mart Stores, Inc., 364 F. App'x 62, 67 (5th Cir. 2010) (citing several cases holding allegations
of several personal injuries and related damages established amount in controversy was in excess of the
jurisdictional threshold).
6
    28 U.S.C. § 1446(b).
7
    28 U.S.C. § 1446(b)(3)(B).



                                                          -3-
             Case 1:21-cv-00626-LY Document 1 Filed 07/15/21 Page 4 of 5




                                                 VI.
                                               VENUE

       Venue is proper in this district and division under 28 U.S.C. § 1441(a) because this district

and division embrace the county in which the removed action has been pending.

                                            VII.
                                  PROCEDURAL REQUIREMENTS

       Target filed with the Clerk of the 26th Judicial District Court of Williamson County, Texas

a Notice of Filing Notice of Removal to Federal Court promptly after the filing of this Notice of

Removal in compliance with 28 U.S.C. § 1446(d).

       Pursuant to, and in accordance with, 28 U.S.C. §§ 1446(a) and 1447(b), a copy of the state

court docket sheet and filings are attached hereto:

       (1)     State Court Docket Sheet (as of July 15, 2021);

       (2)     Plaintiff’s Original Petition (filed June 23, 2021);

       (3)     Citation and Plaintiff Request (dated June 23, 2021); and

       (4)     Defendants’ Verified Denial and Original Answer (filed July 9, 2021).

       Also, in compliance with the Local Court Rules, Austin Division’s Order Regarding

Supplement to JS 44 Civil Cover Sheet, and Rule 7.1 of the Federal Rules of Civil Procedure, Target

has filed the following documents with this Notice:

               •       Civil Cover Sheet;

               •       Supplemental Civil Cover Sheet; and

               •       Certificate of Interested Persons.




                                                 -4-
             Case 1:21-cv-00626-LY Document 1 Filed 07/15/21 Page 5 of 5




                                             VIII.
                                            PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray that this case be

removed to the United States District Court for the Western District of Texas, Austin Division and

for such other and further relief to which they may show themselves justly entitled at law or in

equity.

                                             Respectfully submitted,

                                             /s/ Donna C. Peavler
                                             Donna C. Peavler
                                             Attorney-in-Charge
                                             State Bar No. 00783887
                                             dpeavler@peavlerbriscoe.com
                                             Seth R. Lightfoot
                                             State Bar No. 24093625
                                             slightfoot@peavlerbriscoe.com
                                             Peavler|Briscoe
                                             2215 Westgate Plaza
                                             Grapevine, Texas 76051
                                             214-999-0550 (telephone)
                                             214-999-0551 (facsimile)

                                             ATTORNEYS FOR DEFENDANTS




                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record, in accordance with and pursuant to the Federal Rules of Civil
Procedure on July 15, 2021.

                                             /s/ Donna C. Peavler
                                             Donna C. Peavler




                                               -5-
